DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 01/26/2022

Reasons for Allowance

Claim 67 is allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim 67 is allowed in view of Applicant's amendment, submitted to the Office on 01/26/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Seo et al. (U.S. Pub. 20150173048) disclose signal transmission/reception method and apparatus therefor. Method and techniques for transmitting a device-to-device (D2D) semi-persistent scheduled (SPS) signal by a first user equipment in a wireless communication system supporting a D2D communication and receiving priority information of the D2D SPS signal from a base station. Seo in combination with Dinan et al. (U.S. Pub. 20180049224) which disclose methods and apparatus for multiple semi-persistent scheduling in a wireless network fails to suggest the claimed limitations in Claim 67 of the present application, which introduce a novel and non-obvious method for semi-persistent scheduling based on  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.


Examiner, Art Unit 2471
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471